Citation Nr: 1544055	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a left wrist disability, effective September 28, 2011, and higher than 40 percent, effective January 22, 2014, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 2005 to September 2011.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, granted service connection for degenerative arthritic changes of the left wrist (non-dominant) status post un-united left scaphoid fracture with sclerosis and post-traumatic lunate avascular, and assigned a 20 percent rating, effective September 28, 2011.  Jurisdiction was then transferred to the RO in Phoenix, Arizona.  In February 2014, the RO granted an increased rating for the left wrist disability of 40 percent, effective January 22, 2014. 

While the issue of entitlement to a TDIU has not been adjudicated, as will be explained in further detail in the remand section below, it has been raised by the record as part of the initial rating claim for the left wrist disability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, it has been added to the issues noted on the first page of this decision.

The issues of entitlement to a TDIU (along with consideration of an extra-schedular rating for the left wrist disability) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from September 28, 2011, the Veteran's left (minor) wrist disability has been manifested by chronic pain, swelling, tenderness, and flare-ups of pain, causing functional loss which equated to the Veteran retaining minimal functional use of the left wrist.



CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, but no higher, for the left wrist disability, effective September 28, 2011, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5214 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in March 2011 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, as part of the VA Pre-Discharge Program.  The March 2011 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the March 2011 letter satisfied VA's duty to notify.  

In this case, the Veteran is challenging the initial evaluation for his left wrist disability assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because legally sufficient notice was provided in March 2011, and before the claim was readjudicated in the March 2011 rating decision, VA's duty to notify in this case has been satisfied. 

Regarding the duty to assist, the RO has obtained the Veteran's service records.  The RO also has provided him with VA examinations in March 2011 and January 2014.  The examination reports adequately address all the necessary criteria for rating the claim.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating for Left Wrist

The Veteran seeks a higher rating for his service-connected left wrist disability.  In a statement submitted in April 2014, he indicated that he wanted a 60 percent rating based on loss of use of his left hand.  

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection,  such as the initial rating claim for the back disability, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's left wrist disability was initially evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5212 (for impairment of the radius), and Diagnostic Codes 5211 (for impairment of the ulna).  These diagnostic codes distinguish between the major (dominant) and minor (non-dominant) extremity.  As the Veteran's left wrist has been designated as his minor side, the ratings for the minor side apply. 

The same diagnostic criteria apply under Diagnostic Codes 5212 and 5211, except that the former applies to impairment of the radius and the latter applies to impairment of the ulna.  Under Diagnostic Codes 5212-5211, a 20 percent rating is assigned on the minor side for nonunion in the lower half of the radius (or upper half of the ulna) with false movement and without loss of bone substance or deformity; or nonunion of the upper half of the radius (or lower half of the ulna).  In order to get the highest rating of 30 percent for the minor side, the evidence must show nonunion of the lower half of the radius (or upper half of the ulna) with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity.

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a , Diagnostic Codes 5214 and 5215.  The current ratings exceed the maximum rating pursuant to Diagnostic Code 5215 for limitation of motion; thus, his left wrist claim will be evaluated pursuant to Diagnostic Code 5214.

Under Diagnostic Code 5214, favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion warrants a rating of 20 percent if involving the minor extremity.  Ankylosis of the wrist in any position, except favorable, warrants a 30 percent rating if involving the minor extremity.  Unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, warrants a 40 percent rating if involving the minor extremity.

Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

By way of history, the service treatment records show the Veteran fractured his left wrist in a snowboarding accident in service in January 2010 and underwent several surgeries to repair the injury.  He was diagnosed with left wrist arthritis and left wrist scapholunate ligament insufficiency and likely scaphoid nonunion.  The Veteran underwent a medical board evaluation in February 2011, at which time he was shown to have 15 degrees of wrist flexion, 15 degrees of wrist extension, and a 10-degree arc of radial and ulnar deviation.  It was determined that based on his limitations orthopedically, the Veteran was unable to perform the duties required of a submarine nuclear carrier electrician.  He was recommended for Physical Evaluation Board with anticipated need for separation from the Navy.

In March 2011, the Veteran underwent a VA examination to address, among other disabilities, his left wrist disability.  He complained of functional impairment in the left wrist, including loss of motion, loss of strength and pain resulting from the injury, and inability to manipulate small utensils or instruments at work.  He also complained that he could not operate buttons well or support himself or any other heavy objects.  On physical examination of the left wrist, there was weakness, tenderness, and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, or drainage.  There also was no subluxation or ankylosis.  Range of motion of the left wrist, however, showed 0 degrees of dorsiflexion, radial deviation, and ulnar deviation, and 5 degrees of palmar flexion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination, after repetitive use.  X-ray examination showed degenerative arthritis changes with sclerosis of the left scaphoid and lunate.  The examiner determined that the diagnoses for the left wrist included status post un-united left scaphoid fracture with avascular scaphoid necrosis; posttraumatic left lunate avascular necrosis, status post-operation; and left scaphoid fracture with surgery and post-operative scar.  The subject factor were almost no left wrist use due to pain, stiffness, and weakness.  The objective factors were post-operative scar, limited motion, and almost no hand grip.

The Veteran underwent another VA examination in January 2014.  At that time the Veteran's left wrist was shown to have no range of motion.  The Veteran also stated that during flare-ups he could not use his left wrist.  It was determined that the Veteran had ankylosis of the left wrist.

In applying the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5212 (for impairment of the radius), and Diagnostic Codes 5211 (for impairment of the ulna), while the evidence does demonstrate nonunion of the left wrist, the evidence does not demonstrate that there is nonunion of the lower half of the radius (or upper half of the ulna) with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity, which is what is required for a higher 30 percent rating.  Therefore, a higher rating under these diagnostic criteria does not apply.

A higher rating is available on schedular basis if the Veteran's wrist was shown to be unfavorably ankylosed in any degree of palmar flexion or with ulnar or radial deviation. 38 C.F.R. § 4.71a, Diagnostic Code 5214.  The medical evidence shows that the Veteran has ankylosis in the left wrist; however, it is in the favorable position, i.e., at 0 degrees.  The evidence does not show that the Veteran's wrist has been objectively ankylosed in an unfavorable position (i.e., fixed in a position other than 0 degrees) at any point during the appeal; thus, a higher rating would not be generally warranted. 

However, a higher rating is available with the guidance of Deluca and Mitchell.  The most recent VA examination in January 2014 was unable to provide an accurate estimate of additional functional loss due to pain, fatigue, weakness, or incoordination, but there exists lay evidence from the Veteran that illuminates this gray area.  The Veteran has described his left wrist as unusable, particularly during flare-ups.  See January 2014 VA examination report.  He also noted on examination in March 2011 that he had almost no use of the left wrist due to pain, stiffness, and weakness, and that he experienced flare-ups approximately five times per day lasting three hours, during which he had almost no strength to support himself and almost no motion in the left wrist.  In addition he stated that he could not manipulate small utensils or buttons, or support any heavy objects.  The Board finds that the Veteran is competent to report such functional impairments due to pain and weakness.  As his statements are consistent with the medical evidence of record and because there is no evidence to the contrary, the Board also finds the statements to be credible.  

Accordingly, with additional reasonable doubt resolved in the Veteran's favor, the Board finds that these functional impairments approximate unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation, corresponding to a 40 percent rating for a minor extremity. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5214.  While there are 5 degrees of motion noted in palmar flexion in the left wrist on examination in March 2011, the remaining degrees of motion in the left wrist are to 0 degrees.  This is more or less consistent with the findings on examination in January 2014, in which 0 degrees of motion were found in all ranges of motion in the left wrist.  Based on the relatively consistent findings of impairment in the left wrist since service, a rating at the level of 40 percent is therefore warranted throughout the rating period on appeal.  This is the maximum schedular rating under this diagnostic code.

Diagnostic Code 5214 also contains a note that states extremely unfavorable ankylosis should be rated pursuant to Diagnostic Code 5125 for loss of use of the hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5125 and 5214.  The Board has considered this option based on the medical and lay evidence of record and additionally as pursuant to Deluca and Mitchell but finds that in this case such a rating is not warranted.  DeLuca, 8 Vet. App. at 205-06; Mitchell, 25 Vet. App. at 39-42.  In this regard, the Board is cognizant that the Veteran's left wrist has been previously described as "unusable."  See, e.g., January 2014 VA examination report.  This characterization, however, contrasts with the lay evidence of record, discussed above, that indicates the Veteran still retains some function in the left hand.  It also contrasts with the March 2011 and January 2014 examination reports that characterized the left wrist as grossly impaired but still retaining some function. 

The Veteran argued in his April 2014 statement that he had extremely unfavorable ankylosis of the left wrist, which would provide him a 60 percent rating, and also had loss of use of his left wrist.  He appears to be arguing as to the degree of severity of his left wrist impairment, which is significant, as noted.  However, the medical evidence does not indicate that his left wrist has extremely unfavorable ankylosis.  In addition, the highest rating he can receive under Diagnostic Code 5214 for unfavorable ankylosis of the left wrist is 40 percent, which, as a result of this Board decision, he will receive for the entire appeals period.  

The left wrist impairment does not meet the requirements of 38 C.F.R. § 4.63  (Loss of use of hand or foot), though that regulation appears to be focused specifically on special monthly compensation and in this case the Board is merely contemplating whether the evidence shows that the Veteran's disability approximates extremely unfavorable ankylosis.  In sum, the Board finds that the Veteran's left wrist does not approximate extremely unfavorable ankylosis; there is no doubt to be resolved; and therefore a higher rating for loss of use of hand pursuant to 5215 is not warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5125 and 5214.

The Board has also considered separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See 38 C.F.R. § 4.14; Mittleider v. West, 11 Vet. App. 181 (1998); Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

To this end, the Board notes that the Veteran is already service connected for surgical scars on the left and right wrist and medial forearm, for a combined rating of 20 percent, pursuant to Diagnostic Code 7804, for three or four scars that are unstable or painful.  The Board finds that the evidence of record shows that the scar on the left wrist is superficial in nature with no underlying tissue damage; the scar is not disfiguring or limit the Veteran's motion; nor is there limitation of function due to the left wrist scar.  The entire scar measure 3.5 cm by 0.2 cm.  As such, there is no doubt to be resolved and a rating higher than 20 percent is not warranted for the scarring.  See 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7801-7805 (2015).

Lastly, the Board finds that the Veteran's left wrist also suffers from arthritis, confirmed by x-ray imaging.  See March 2011 VA examination report.  Degenerative arthritis is rated pursuant to Diagnostic Code 5003; however that Diagnostic Code states that where there is a compensable (at least 10 percent) limitation of motion of the affected joint(s) then the arthritis should be rated pursuant to the Diagnostic Code for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic code 5003.  Here, the Board has already provided the Veteran a rating on that basis pursuant to Diagnostic Code 5214.  A separate rating for arthritis is not warranted.


III.  Special Monthly Compensation

Throughout the course of the appeal, the issue of additional compensation based on the loss of use of one hand as a result of a service-connected disability and the loss of use of the other hand based on a nonservice-connected disability has been considered.  See 38 C.F.R. § 3.383(a)(4) (2015).  As the Board has determined that at no point has the Veteran's disability resulted in the loss of use of his left wrist, such additional compensation is not warranted.


ORDER

Entitlement to an initial rating of 40 percent, but no higher, for a left wrist disability, effective September 28, 2011, on a schedular basis, is granted, subject to the rules governing the payment of monetary benefits.



REMAND

As noted in the introduction, the issue of entitlement to a TDIU has not been adjudicated by the RO.  However, an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised by the evidence of record.  The service treatment records show the Veteran's position in the Navy was a submarine nuclear carrier electrician.  The service treatment records note that it was determined that the Veteran could not perform his duties as a result of his left wrist disability and thus, he was recommended for Physical Evaluation Board with anticipated need for separation from the Navy.

It is not clear what, if any, work history the Veteran has had since his separation from the military.  However, the medical evidence shows the Veteran cannot perform any job requiring the use of his left hand.  See January 2014 VA examination report.  Given the Veteran's work history in the Navy, of electrician, which would presumably require the use of both hands, the issue of entitlement to a TDIU has been raised by the record.  Moreover, given the complexity of this case, a vocational opinion is warranted.  See Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) ("At oral argument, the government agreed that the statute provided the VA with the discretion to offer additional assistance in the form of a vocational expert when the VA concluded that it was necessary.")  

The issue of entitlement to an extraschedular rating for the left wrist disability is inextricably intertwined with the issue of entitlement to a TDIU, as a medical opinion addressing whether the Veteran's service-connected disabilities render him unemployable is potentially relevant to the issue of whether the Veteran's left wrist disability presents an exceptional or unusual disability picture.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify his employment history since service, and any recent, relevant treatment he has received for his left wrist disability.  

2.  Send the Veteran a notice letter addressing the criteria to substantiate a claim for a total disability rating based on individual unemployability. 

3.  Thereafter, provide for a vocational assessment and opinion to determine the impact of the Veteran's service-connected disabilities on the Veteran's ability to maintain gainful employment.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected left and right wrist disabilities, dysthymic disorder, left and right elbow disabilities, whiplash syndrome, thoracolumbar spine disability, left ankle disability, scars on the wrists and medial forearm, tinnitus, headaches, gastroesophageal reflux disease, bilateral plantar fasciitis, allergic conjunctivitis, and tympanic membrane perforation; also taking into consideration the Veteran's work history and education.  

The examiner is requested to provide an opinion as to the degree of occupational impairment attributable to the Veteran's service-connected disabilities, and any side effects of medication taken for such disabilities, either alone, or in combination with each other, emphasizing what types of employment activities would be limited because of the service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of his service-connected disabilities on his ability to work and perform daily living activities.  If the Veteran is considered unemployable as a result of his service-connected disabilities, the examiner also should attempt to determine from the record when the Veteran became unemployable.

In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

It therefore is essential the designated examiner have opportunity to review the evidence in the claims file, including a complete copy of this decision and remand. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding whether the Veteran is unemployable as a result of his service-connected disabilities or because of some other reason. 

4.  Ensure the examiner's opinions are responsive to the questions asked. If not, take corrective action. 38 C.F.R. § 4.2.

5.  Then readjudicate the remaining claims of entitlement to a TDIU and entitlement to extraschedular rating for the left wrist disability in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


